Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on August 29, 2022
Claims 5, 6 and 11 are canceled.
Claims 1-4, 7-10 and 12-18 are pending in this application and are being examiner on the merits.

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):
The objection to claim 12 is withdrawn due to the amendment to claim 12 file do n08/29/2022.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The previous rejection of claims 1-4, 6-11 and 16-17 under 35 U.S.C. 103 as being unpatentable over previously cited Mills et al. (US 7,131,994 B2, which is also cited in IDS filed on 06/24/2020) in view of Scott et al. (J Cachexia Sarcopenia Muscle, 2013, Vol. 4, p. 157-169, which is also cited in IDS filed on 06/24/2020) and Merriam-Webster online dictionary (definition for pad cited on IDS filed on 06/24/2020) and Encyclopedia of Death and Dying (which is also cited in IDS filed on 6/24/2020), due to the amendments to the claims, specifically amendment to claim 1, filed on 08/29/2022.

The rejection of claims 1-4 and 6-17 under 35 U.S.C. 103 as being unpatentable over Mills et al. in view of Scott et al. and Merriam-Webster online dictionary as applied to claims 1-4 , 6-11 and 16-17 above, and further in view of Mohan, C. (CALBIOCHEM Buffers, 2003, EMD Biosciences Inc. p. 1-32, which is also cited in IDS filed on 6/24/2020) and Encyclopedia of Death and Dying (which is also cited in IDS filed on 6/24/2020), due to the amendments to the claims, specifically amendment to claim 1, filed on 08/29/2022.filed on 08/29/2022.

The rejection of claims 1-4, 6-11 and 16-18 under 35 U.S.C. 103 as being unpatentable over Mills et al. in view of Scott et al. and Merriam-Webster online dictionary and Encyclopedia of Death and Dying as applied to claims 1-4, 6-11 and 16-17 above, and further in view of Henley et al. (US Patent No. 6,458,109), due to the amendments to the claims, specifically amendment to claim 1, filed on 08/29/2022.filed on 08/29/2022.

	
With respect to the above-mentioned previous 103 rejections applicant argues that “ … the combinations of references fail to teach or suggest a method of preparing a wound treatment composition that includes, at least in part, the steps of introducing a pharmaceutically acceptable liquid to the wound treatment composition as well as introducing one or more additional components selected from the group consisting of germicides, antibiotics, analgesics, or local anesthetic agents to the wound treatment composition. The various combinations of references fail to teach or suggest that such combination of recited steps in claim 1 could produce a wound treatment composition that is substantially devoid of lactic acid, alcohol, or acetic acid, and include muscle tissue particles having a size of from 1 pm to 2 mm” (see p. 4 of Remarks filed on 08/29/2022). These arguments are considered but are not persuasive because:
Mills et al. teach preparing a wound treatment composition comprising the steps of: harvesting muscle tissue from a cadaver donor; and morselizing the muscle tissue to form the wound treatment composition and the morselized muscle tissue comprises muscle tissue particles (dressing for wound and muscle-based composition suitable for treating an injury comprising cadaveric muscle particles, i.e., donor muscle from cadaver shredded and cut into chunks of small, e.g., 20mm x 20mm pieces  (see for example, column 5 lines 12-15, column 12 lines 19-23, and column 13 lines 35-37), 
Regarding introducing one or more additional components selected from the group consisting of germicides, antibiotics, …, local anesthetic agents, Mills et al. teach including antibiotics in the composition (see for example, column 2 line 41-43), and regarding introducing a pharmaceutically acceptable liquid to the composition, Mills et al. teach using liquids comprising buffered solution in the composition (see for example, column 5 lines 41-47).
Regarding muscle tissue is substantially devoid of lactic acid, alcohol, or acetic acid, Scott et al. teach a technique of processing cadaveric muscle tissue (taken 35 to 97 hours after death of donors) (see for example, p. 160 right-hand column paragraph 3.1 lines 3-5 and p. 159 Table 1.). Scott et al. teach cadaveric muscle tissue is minced into particles having a size from 1 µm to 2 mm (approximately 1 mm3) and is substantially devoid of lactic acid, alcohol, or acetic acid (human cadaver skeletal muscle tissue minced into pieces and digested by enzyme) which comprises cadaveric skeletal muscle stem/satellite cells (see p. 158 left-hand column 2.1.-continued on p. 159 right-hand column paragraph below Table 1). 
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the known technique of preparing cadaveric muscle particles without adding lactic acid, alcohol, or acetic acid taught by prior art in order to modify the method and composition taught by Mills et al. with a reasonable expectation of success in providing the claimed cadaveric muscle tissue particles that are substantially devoid of lactic acid, alcohol, or acetic acid and having a size from 1 µm to 2 mm. The motivation, for example, as taught by Scott et al. would be to provide muscle tissue particles comprising skeletal muscle satellite cells.
Moreover, regarding cadaveric muscle particles having a size of from 1 µm to 2 mm. Mills et al. teach the donor muscle shredded and cut into chunks of sufficiently small, e.g., 20mm x 20mm pieces (see for example, column 13 lines 35-37). Also, Scott et al. also teach cadaveric muscle tissue is minced into of approximately 1 mm3 and is substantially devoid of lactic acid, alcohol, or acetic acid. 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have motivated to optimize the size of the muscle particles in the composition and method taught by Mills et al. by routine optimization (Also, see MPEP 2144.05 II. ROUTINE OPTIMIZATION) based on the teachings of prior art in order to provide the claimed method of  a wound treatment composition.
Thus, the applied references teach and suggest the recited steps in claim 1 as amended and the make obvious the claimed method of producing a wound treatment composition that is substantially devoid of lactic acid, alcohol, or acetic acid, and include muscle tissue particles having a size of from 1 pm to 2 mm (Also see 103 rejections below for details).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Mills et al. in view of previously cited Scott et al. previously cited Merriam-Webster online dictionary, and further in view of previously cited Mohan.

Regarding claim 1, Mills et al. teach a method of preparing a wound treatment composition comprising the steps of: harvesting muscle tissue from a cadaver donor; and morselizing the muscle tissue to form the wound treatment composition and the morselized muscle tissue comprises muscle tissue particles (dressing for wound and muscle-based composition suitable for treating an injury comprising cadaveric muscle particles, i.e., donor muscle from cadaver shredded and cut into chunks of small (e.g., 20mm x 20mm) pieces (see for example, column 5 lines 12-15, column 12 lines 19-23, and column 13 lines 35-37). Mills et al. teach introducing one or more additional components selected from the group consisting of germicides, antibiotics, …, local anesthetic agents (including antibiotics in the composition) (see for example, column 2 line 41-43), and Mills et al. teach introducing a pharmaceutically acceptable liquid to the composition (using liquids comprising buffered solution in the composition) (see for example, column 5 lines 41-47).
Regarding claim 2, Mills et al. teach the composition is formulated to be self-shaping (ability to hold shape) (see for example, column 14 lines 4-6), 
Regarding claim 3, Mills et al. teach the composition has a viscosity of within the range of 1 mPas to 5000 mPas, which is overlapping with 1mPas but less than 10 mPas, and further teach addition of other components increases the viscosity of the intermediate slurry (column 14 lines 46-47).
Regarding claim 4, Mills et al. teach the composition is flowable (see for example, column 17 lines 41-44, and column 20 Example 14, Flowable implants), 
Regarding claim 7, Mills et al. teach the composition is formulated as a paste or putty (suitable for filling gaps and holes, and press fitted into defect) (see for example, column 3 lines 65-66 and column 4 lines 1-2) 
Regarding claim 8, Mills et al. teach a collagen source (see for example, column 15 lines 11-12), 
Regarding claim 9, collagen source is a collagen pad, Milles et al. teach preferred source of collagen is tendon or fascia (see for example, column 15 lines 1-12), see for example, column 10 lines 38-45), it should be noted that tendon and fascia are being interpreted as collagen pads, because according to Merriam-Webster online dictionary pad is a flat layer or sheet or mat (see Merriam-Webster online dictionary definition for pad).
Regarding claim 10, Mills et al. teach the muscle tissue is voluntary muscle tissue (skeletal muscle) (see for example, column 16 lines 66-67).
Mills et al. do not teach the wound treatment composition is substantially devoid of lactic acid, alcohol, or acetic acid, and … muscle tissue particles having a size of from 1 µm to 2 mm (claim 1), the composition has a viscosity of greater than 1mPas but less than 10 mPas (claim 3), pharmaceutically acceptable liquid comprises tris(hydroxymethyl)aminoethane) (claim 12), pharmaceutically acceptable liquid comprises N-2-hvdroxyethylpiperazine-N'-2-ethanesulfonic acid (HEPES) (claim 13),  pharmaceutically acceptable liquid comprises 3-(N-morpholino)propanesulfonic acid (MOPS) (claim 14), and pharmaceutically acceptable liquid comprising one or more of sodium acetate (claim 15).

However, as indicated above, Mills et al. teach the donor muscle shredded and cut into small (e.g., 20mm x 20mm) pieces (see for example, column 13 lines 35-37),
Moreover, regarding the muscle tissue is substantially devoid of lactic acid, alcohol, or acetic acid, Scott et al. teach a technique of processing cadaveric muscle tissue (taken 35 to 97 hours after death of donors) (see for example, p. 160 right-hand column paragraph 3.1 lines 3-5 and p. 159 Table 1.). Scott et al. also teach cadaveric muscle tissue is minced into particles having a size from 1 µm to 2 mm (approximately 1 mm3) and is substantially devoid of lactic acid, alcohol, or acetic acid (human cadaver skeletal muscle tissue minced into pieces and digested by enzyme) which comprises cadaveric skeletal muscle stem/satellite cells (see p. 158 left-hand column 2.1.-continued on p. 159 right-hand column paragraph below Table 1).
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the known technique of preparing cadaveric muscle particles without adding lactic acid, alcohol, or acetic acid taught by prior art in order to modify the wound composition and method taught by Mills et al. with a reasonable expectation of success in providing the claimed wound treatment composition that is substantially devoid of lactic acid, alcohol, or acetic acid. The motivation, for example, as taught by Scott et al. would be to provide muscle tissue particles comprising skeletal muscle satellite cells. Also, the size of the muscle particles in the composition and method taught by Mills et al. would have optimized by a person of ordinary skill in the art before the effective filing date of the invention by routine optimization (Also, see MPEP 2144.05 II. ROUTINE OPTIMIZATION) based on the teachings of prior art in order to provide the claimed method of preparing a wound treatment composition.

Moreover, regarding cadaveric muscle particles having a size of from 1 µm to 2 mm (claim 1) and the composition has a viscosity of greater than 1mPas but less than 10 mPas as determined by ASTM D445 (as recited in amended claim 3). As indicated above, Mills et al. teach the composition has a viscosity of within the range of 1 mPas to 5000 mPas, which is overlapping with 1mPas but less than 10 mPas, and further teach addition of other components increases the viscosity of the intermediate slurry (column 14 lines 46-47). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have motivated to optimize the viscosity of the wound treatment composition in the method taught by Mills et al. by routine optimization (Also, see MPEP 2144.05 II. ROUTINE OPTIMIZATION) based on the teachings of prior art in order to provide the claimed method of preparing a wound treatment composition.

Regarding the limitations of claims 12-15, although Mills et al. do not teach sodium acetate, lysine, tris(hydroxymethyl)aminoethane), N-2-hvdroxyethylpiperazine-N'-2-ethanesulfonic acid (HEPES), or 3-(N-morpholino)propanesulfonic acid (MOPS). However, as mentioned above Mills et al. teach using liquids comprising buffered solution in the composition (see for example, column 5 lines 41-47).
In addition, before the effective filing date of the invention, Mohan teaches using buffers to maintain intracellular and extracellular pH within a certain range and resist changes in pH in cells and tissues in biological applications (see for example, p. 1 2nd paragraph, p. 2 and p. 10). Mohan further teaches buffers including HEPES, TRIS, MOPS, (see for example. p. 13 Table 2, left-hand side, rows, 7, 9 and 12) and sodium acetate (acetate buffer comprising sodium acetate) (p. 19 No. 4).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, would have been motivated to apply the knowledge available in the prior art and introduce the claimed pharmaceutically acceptable liquid comprising tris(hydroxymethyl)aminoethane), N-2-hvdroxyethylpiperazine-N'-2-ethanesulfonic acid (HEPES), 3-(N-morpholino)propanesulfonic acid (MOPS) or sodium acetate, taught by the prior art to be used to maintain intracellular and extracellular pH within a certain range and resist changes in pH in cells and tissues during biological applications in the wound treatment composition and the method of Mills et al. based on the suitability of the buffer system and desired pH, with a reasonable expectation of success in providing the claimed wound treatment composition and method of preparing the wound treatment composition. The motivation, for example, would be because Mills et al. teach using liquids comprising buffered solution, and further because Mohan teaches using buffers including HEPES, TRIS, MOPS, and sodium acetate to maintain pH within a certain range and resist changes in pH in cells and tissues in biological applications.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. in view of Scott et al. and further in view of Henley et al. (US Patent No. 6,458,109).

Regarding claim 16, Milles et al. teach a method of treating or promoting healing of a wound comprising the step of: introducing the wound treatment composition to the wound (the composition of tissue graft/implants is suitable for implantation in humans , … fitted by surgeon into defect or cavity to be filled, etc.) (see for example, column 2 lines 57-62, column 4 lines 1-2, and column 21 claim 13), and the wound treatment composition comprises cadaveric muscle particles having a size of from 20mm (dressing for wound and muscle-based composition suitable for treating an injury comprising cadaveric muscle particles, i.e., donor muscle from cadaver shredded and cut into chunks of small, e.g., 20mm x 20mm pieces) (see for example, column 5 lines 12-15, column 12 lines 19-23, and column 13 lines 35-37).
Regarding claim 17, Milles et al. teach wherein the step of introducing the wound treatment includes injecting the wound treatment composition in or around the wound (injecting into the patient at a site in need of restoration, and using a syringe to flow the graft material) (see for example, column 14 lines 23-25, and column 20 Example 14).
Mills et al. do not teach the wound treatment composition is substantially devoid of lactic acid, alcohol, or acetic acid, the muscle tissue particles having a size of from 1 µm to 2 mm (claim 16), and introducing a second wound treatment composition to the wound (claim 18).
However, regarding the muscle tissue is substantially devoid of lactic acid, alcohol, or acetic acid, Scott et al. teach a technique of processing cadaveric muscle tissue (taken 35 to 97 hours after death of donors) (see for example, p. 160 right-hand column paragraph 3.1 lines 3-5 and p. 159 Table 1.). Scott et al. teach cadaveric muscle tissue is minced into of approximately 1 mm3 and is substantially devoid of lactic acid, alcohol, or acetic acid (human cadaver skeletal muscle tissue minced into pieces and digested by enzyme) which comprises cadaveric skeletal muscle stem/satellite cells (see p. 158 left-hand column 2.1.-continued on p. 159 right-hand column paragraph below Table 1).  
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the known technique of preparing cadaveric muscle particles without lactic acid, alcohol, or acetic acid taught by prior art in order to modify the wound treatment composition and the method taught by Mills et al. with a reasonable expectation of success in providing the claimed wound treatment composition comprising cadaveric muscle particles that are substantially devoid of lactic acid, alcohol, or acetic acid. The motivation, for example, as taught by Scott et al. would be to provide muscle tissue particles comprising skeletal muscle satellite cells.
Regarding cadaveric muscle particles having a size of from 1 µm to 2 mm (claim 16). Mills et al. teach the donor muscle shredded and cut into small (e.g., 20mm x 20mm) pieces (see for example, column 13 lines 35-37). Moreover, Scott et al. also teach cadaveric muscle tissue is minced into of approximately 1 mm3 and is substantially devoid of lactic acid, alcohol, or acetic acid. 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have motivated to optimize the size of the muscle particles in the wound composition and the method taught by Mills et al. by routine optimization (Also, see MPEP 2144.05 II. ROUTINE OPTIMIZATION) based on the teachings of prior art with a reasonable expectation of success in providing the claimed wound treatment composition and the method of treating or promoting healing of a wound comprising a step of introducing said wound treatment composition to the wound.

Regarding claim 18, Henley et al. teach a method of treating or promoting healing of a wound comprising introducing a second wound treatment composition to the wound (wound treatment cover bandage ) (see for example, column 2 lines 49-53), said second wound treatment composition provides sanitary collection and disposal of material discharged from the wound while cover the wound and seal the perimeter of the wound (see for example, column 1 lines 51-61, also column 2 lines 1-13 and 16-26).
Therefore a person of ordinary skill in the art before the effective filing date of the invention knowing the technique of introducing a second wound treatment composition to the wound  taught by the prior art (as taught by Henley et al.) would have been motivated to modify the method taught by Mills et al. by further applying a second wound treatment composition taught by the prior art with a reasonable expectation of success in introducing a second wound treatment composition to the wound and provide the claimed method of treating or promoting healing of a wound. The motivation, for example, as taught by Henley et al. would be because applying a second wound treatment composition provides sanitary collection and disposal of material discharged from the wound while cover the wound and seal the perimeter of the wound.

Conclusion:
No claim(s) is allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651